Moore, J.
(dissenting). I do not agree with the conclusion reached by Justice Clark. It is doubtless true that the modern automobile is one of the most wonderful and useful inventions of the age. No one agency has so contributed to the pleasure and enjoyment of so many people. In the hands of a competent, experienced driver it can be relied upon, ordinarily, to go where the driver wants it to go. It will not get frightened and shy. When in good order it will not balk and refuse to go. It will not back unless the driver desires it to do so. Its speed can be absolutely controlled when it is in good condition. It can be slowed down so as to accommodate itself to the exigencies of travel. It can be relied upon to travel rapidly when that is a desirable thing to do. On the other hand, the immense power which may be developed under the hood of the automobile makes it, in the hands of a reckless driver, a very dangerous machine. It is nearly as dangerous in the hands of an inexperienced person as when driven by a reckless driver. One cannot read his morning paper thoroughly without being impressed by the number of people *259who are daily maimed for life, or who are ushered out of this life into the next because of the improper use of these powerful machines. It is probable that more serious injuries and deaths are caused by the reckless and incompetent use of automobiles and automobile trucks than by all other accidents combined. It ought to go without saying that, when the owner of an automobile, carrying a passenger for hire, turns the driving of the machine over to one who has never driven an automobile before, the very height of negligence is shown. See Berry on Automobiles (3d Ed.), pp. 15-17; People v. Rosenheimer, 209 N. Y. at p. 121 (102 N. E. 530, 46 L. R. A. [N. S.] 977, Ann. Cas. 1915A, 161); Lauson v. Town of Fond du Lac, 141 Wis. at p. 59 (123 N. W. 629, 25 L. R. A. [N. S.] 40, 135 Am. St. Rep. 30); Scott v. O’Leary, 157 Iowa, at p. 230 (138 N. W. 512) ; Savoy v. McLeod, 111 Me. 234 (88 Atl. 721, 48 L. R. A. [N. S.] 971) ; Schoepper v. Hancock Chemical Co., 113 Mich. at p. 586; Woods v. Chalmers Motor Co., 207 Mich. at p. 569.
When under these circumstances the machine, within three blocks, leaves the road twice and finally turns turtle, it is not difficult to trace the effect back to the cause, to wit, the inexperienced driver.
We now come to the other question: Was the plaintiff, who had agreed to pay the defendant $1.50 for a ride to Grand Rapids, guilty of contributory negligence as a matter of law, because she did not leave the machine? She was 27 miles from home. She was 5 miles from her destination. Should she get. out and walk, or might she assume that, as the owner of the machine had been warned of the inexperience of the girl, he would heed the warning, or that he would sit by the side of her with his hands' on the wheel so that the automobile would not get out of her control? I think the question of the negligence of the owner of the machine was for the jury. I also tbi-nk *260the question of contributory negligence was for the jury.
In my opinion the judgment should be reversed and a new trial ordered, with costs in favor of the plaintiff.
Wiest, Bird, and Steere, JJ., concurred with Moore, J.